Via Metropolitan s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 11, 2013

                                      No. 04-13-00549-CV

                                       Ernest MUNGUIA,
                                           Appellant

                                                v.

                             VIA METROPOLITAN TRANSIT,
                                      Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                                   Trial Court No. 380931
                            Honorable Irene Rios, Judge Presiding

                                         ORDER
       The clerk’s record was due August 21, 2013, but it was not filed. On September 3, 2013,
this court notified the trial court clerk that the clerk’s record was late. See TEX. R. APP. P.
37.3(a)(1). The clerk responded to our notice by stating the clerk’s record was not filed because
appellant has not paid or made arrangements to pay the clerk’s fee to prepare the record and
appellant is not entitled to the record without paying the fee.

        We order appellant Ernest Munguia to provide written proof to this court on or before
September 23, 2013 that either (1) the clerk’s fee has been paid or arrangements satisfactory to
the clerk have been made to pay the clerk’s fee; or (2) appellant is entitled to the clerk’s record
without prepayment of the clerk’s fee. See TEX. R. APP. P. 20.1 and 35.3(a). If appellant fails to
file such proof within the time provided, this appeal will be dismissed for want of prosecution.
See TEX. R. APP. P. 37.3(b).


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of September, 2013.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court